DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action was written in response to the Applicants Remarks filed 11/20/20.  Claims 1-15, 18-25 are pending.  Claims 16 and 17 have been cancelled.  Claims 21-25 are new.
Examiner’s Note
	The Examiner notes that Schmitt was misspelled Schmidt in the previous office action.  The correction has been made herein.
Withdrawn Rejections
	The 112 2nd rejection of claim 12 has been withdrawn due to the amendment to the claim.
	The 102(a)(1) rejections of claims 1-12, 14, 15, 18, and 20 as anticipated by Fitzgerald et al. (US 2013/0266684) have been withdrawn due to the amendments to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which and 3 g/L oligofructose or Sn-2 palmitate and 5 /L oligofructose resulted in amounts of peptostreptococcaceae bacteria that mimicked amounts found in infants fed human breast milk. Claim is dependent upon claim 1, which recites having at least 4 g/L oligofructose and no mention of Sn-2. There is no support for the downregulation of peptostreptococcaceae bacteria in the absence of Sn-2 palmitate.  Appropriate correction is required. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 24 recites “wherein the nutritional composition comprises a formula selected from the group consisting of less than l g of the oligofructose /100 kcal of the nutritional composition; less than 10g/L of the oligofructose when the nutritional composition is the ready-to-drink liquid 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12, 14, 15, 18, 20, 22, 23, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald et al. (US 2013/0266684) in view of Schmitt (US 2009/0220639).
Regarding Claims 1, 2, 10, 22, 23, and 24:  Fitzgerald discloses a method for making infant formula [abstract].  Fitzgerald discloses including oligofructose [abstract].  Fitzgerald discloses oligofructose from about 0.7g to about 0.9g/ 100kcal of the formula [0042].   Fitzgerald discloses that feeding an infant formula with oligofructose is more beneficial than formula without the oligofructose [0040].  Fitzgerald discloses that the formula results in an increase in the amounts of bifidobacterium compared to formula without oligofructose.  However, Examiner notes that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA1951).  In the instant case, the examiner has given weight to the body of the claim.  

  Schmitt discloses feeding infant formula containing oligofructose and decreasing the severity of gastrointestinal infections and “unbalanced” intestinal flora [0006; 0007; 0010; 0026].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the method of Fitzgerald would have been applied to caesarean delivered infants or to infants having unbalanced flora as in Schmitt since Schmitt also discloses the benefits of oligofructose containing infant formula in those infants.
Regarding Claims 3, 4, and 20:  Fitzgerald discloses as discussed above in claim 1.  However, Examiner notes that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA1951).  In the instant case, the examiner has given weight to the body of the claim.  
Further, claims 2-4, and 20 are recitations of the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 5:  Fitzgerald discloses as discussed above in claim 1.  Fitzgerald discloses from about 35 to about 43% of the total palmitic acid content is in the sn-2 position [0036].
Regarding Claim 6:  Fitzgerald discloses as discussed above in claim 1.  Fitzgerald discloses at least about 7.5 wt. % of fat consisting of palmitic acid in the sn-2 position of a triglyceride [0035].
Regarding Claim 7: Fitzgerald discloses as discussed above in claim 1.  Fitzgerald discloses feeding infant formula to healthy term infants [0052].
Regarding Claim 8:  Fitzgerald discloses as discussed above in claim 1.  Fitzgerald discloses feeding infant formula 7 day to 8 weeks [0052-0053].
Regarding Claim 9:  Fitzgerald discloses as discussed above in claim 1.  Fitzgerald discloses that the degree of polymerization is from 2 to 8 [0030].
Regarding Claim 11:  Fitzgerald discloses as discussed above in claim 1.  Fitzgerald discloses including approximately from about 0.3 to about 0.4 g of alpha-lactalbumin per 100kcal [0017].
Regarding Claim 12:  Fitzgerald discloses as discussed above in claim 1.  Fitzgerald discloses that the formula results in an increase in the amounts of bifidobacterium compared to formula without oligofructose and a reduction in potential pathogens [0040].  However, Examiner notes that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA1951).  In the instant case, the examiner has given weight to the body of the claim.  
Further, claim 12 is a recitation of the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a 
Regarding Claim 14:   Fitzgerald discloses as discussed above in claim 1.  Fitzgerald discloses that the formula results can be seen in the consistency of infant stool and collecting stool samples to detect microorganisms [abstract; 0023; 0053].
However, the recitation of modulating growth or diversity of bacteria in claim 14 is a recitation of the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding Claim 15:  Fitzgerald discloses as discussed above in claim 1.  Fitzgerald discloses feeding infant formula 7 days to 8 weeks [0052-0053], which reads on feeding during the first 4 weeks of life.
Regarding Claim 25:  Fitzgerald discloses as discussed above in claim 1.  Fitzgerald discloses including approximately 2.3 g of alpha-lactalbumin /L [0046].
Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald et al. (US 2013/0266684) and Schmitt (US 2009/0220639) as applied to claim 1 above, and further in view of Blaser et al. (US 2012/0058094).
Regarding Claim 13:  Fitzgerald discloses as discussed above in claim 1.  Fitzgerald does not explicitly disclose the method induces a diversity of the microbiota of less than 1.8 as measured by the Shannon diversity index.
Blaser discloses a method for restoring mammalian bacterial microbiota and that the substrate can be infant formula and can contain oligofructose [0097; 0139; 0141].  Blaser discloses a Shannon diversity index of less than 2, at a point of 1.5, and .8 to 2 [Fig. 14].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the method of Fitzgerald containing oligofructose in a nutritional composition would have achieved the Shannon diversity disclosed in Blaser since Blaser like Fitzgerald also discloses oligofructose in infant formula.
Regarding Claim 19:  Fitzgerald discloses as discussed above in claim 1.  Fitzgerald does not explicitly disclose the method wherein the nutritional composition promoted or induces a gut microbiota that has a phylogenetic distance to the microbiota of breast fed infants of less than 0.30 units (measured by a weighted Unifrac method).
Blaser discloses a method for restoring mammalian bacterial microbiota and that the substrate can be infant formula and can contain oligofructose [0097; 0139; 0141].  Blaser discloses a Unifrac distance of 0.2 [Fig. 17].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the method of Fitzgerald containing oligofructose in a nutritional composition would have achieved the Unifrac distance disclosed in Blaser since Blaser like Fitzgerald also discloses oligofructose in infant formula.
However, the recitation of promotion or induction of gut microbiota in claim 19 is a recitation of the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the .  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald et al. (US 2013/0266684) and Schmitt (US 2009/0220639) as applied to claim 1 above, and further in view of Fernandez et al.  “Health Effects of Prebiotics and their Metabolites...” AIMS November 2015 pages 48-71.
Regarding Claim 21:  Fitzgerald discloses as discussed above in claim 1.  Fitzgerald does not disclose the down regulation of peptostreptococcaceae.
Fernandez discloses peptostreptococccus as opportunistic pro-inflammatory pathogens in the gut [pg. 55].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to that the method of Fitzgerald would have been capable of reducing the peptostreptococccus of Fernandez since Fitzgerald discloses that a significant reduction of potentially pathogenic bacteria is achieved [0040].
Further, claim 21 is a recitation of the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Response to Arguments
The 112 2nd rejection of claim 12 has been withdrawn due to the amendment to the claim.
The 102(a)(1) rejections of claims 1-12, 14, 15, 18, and 20 as anticipated by Fitzgerald et al. (US 2013/0266684) have been withdrawn due to the amendments to the claims.
On page 8 of the Applicants Remarks, the Applicants assert that Fitzgerald does not disclose that the composition promotes or induces “gut microbiota in the infant or young child to be closer to the microbiota of infants fed exclusively with human breast milk, in comparison to the microbiota of infants fed predominantly with a conventional nutritional composition not comprising the amount of the oligofructose in its composition.”
The Examiner disagrees because Fitzgerald discloses that the formula results in an increase in the amounts of bifidobacterium compared to formula without oligofructose.  Fitzgerald is directed to achieving gut flora that is more like the gut flora of a breast fed baby [0053; 0058].  
On page 9, the Applicants assert that Blaser and Schmitt do not remedy the deficiency of Fitzgerald.  The Applicants assert that Blaser is directed to high fat and low fat diets and diets containing HPMC.  The Applicants assert that Schmitt mentions oligofructose in a long list of oligosaccharides and that it does not teach how it could induce or promote gut flora.
The Examiner maintains Blaser because it taught infant nutritional compositions containing oligosaccharides and Shannon diversity levels the read on the claim.  Blaser is of the same field of endeavor and contains similar subject matter to Fitzgerald.  Blaser did remedy Fitzgerald.
Regarding Schmitt, the Examiner disagrees because Schmitt disclosed that oligofructose helped the gut of infants born with a fragile or unbalanced microbiota or dysbiosis of microbiota.  Schmitt discloses fructo-oligosaccharides as a “more preferable” oligosaccharide, Schmitt gives then names oligofructose as one of five fructo-oligosaccharides to use.  Further, Schmitt taught that oligosaccharides in general they help the guts of infants born with fragile or unbalanced microbiota 
For the reasons above, the rejections under Fitzgerald have been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Felicia C Turner/Primary Examiner, Art Unit 1793